DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of claims 2-4, and 8 in the reply filed on 10/13/2021 is acknowledged.  The traversal is on the ground(s) that claim 2 is not mutually exclusive with the two groups. Applicant noted that claim 2 was grouped with both groups in the restriction requirement. This is not found persuasive because original claim 2 erroneously depended on itself and applicant amended claim 2 to depend on claim 1, which means that claim 2 is now with Group I by original presentation. Therefore the Group II elected claims to be examined are claims 3-4 and 8, claims 1-2, 5-7, and 9-18 are withdrawn. Applicant makes other argument over the species restriction, but these arguments are moot because the species do not apply to the elected claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 3-4, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. WO 2004/078736

Regarding claims 3-4, WO ‘736 teaches a process for producing ethylene oxide (Abstract) comprising: a) providing a reactor having an inlet and an outlet (Fig. 1), the reactor containing a supported silver catalyst (Page 8, l. 20-25) comprising deposited silver and one or more promoters (Page 9, l. 30-34); b) providing to the reactor inlet a feed gas comprising ethylene, oxygen, and at least 2 mole % carbon dioxide (Page 9, l. 20-23); c) withdrawing from the reactor outlet an outlet stream comprising ethylene oxide and carbon dioxide (Page 9); d) producing ethylene oxide at a reaction temperature less than 240°C (Page 14, l. 2); e) at a selectivity of at least 87 percent to ethylene oxide (Page 9, l. 6); f) where the concentration of 
Regarding claim 8, the ethylene oxide may be used to produce ethylene glycol (Page 14, l. 20).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731